NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                   ALEJANDRO BEY,
                   Claimant-Appellant,

                             v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
                __________________________

                        2011-7151
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1326, Judge Ronald M.
Holdaway.
             ___________________________

                Decided: November 9, 2011
               ___________________________

      ALEJANDRO BEY, of San Bernandino, California, pro
se.

    SCOTT A. MACGRIFF, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
BEY   v. DVA                                             2


ney General, JEANNE E. DAVIDSON, Director, and KIRK
MANHARDT, Assistant Director.
             __________________________

        Before LINN, DYK, and REYNA, Circuit Judges.
PER CURIAM.

    Alejandro Bey (“Bey”) appeals from a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”), Bey v. Shinseki, No. 09-1326, 2011 WL
835532 (Vet. App. Mar. 8, 2011). In its decision, the
Veterans Court affirmed a February 13, 2009, decision of
the Board of Veterans’ Appeals (“the Board”) denying
Bey’s claim for entitlement to an effective date earlier
than February 26, 2003, for service connection for bipolar
disorder. We dismiss.

                       BACKGROUND

    Bey filed his original claim for service connection for
bipolar disorder in 1997. In a May 24, 1999, decision, the
Board determined that Bey was not entitled to compensa-
tion for bipolar disorder because he had failed to submit
sufficient evidence to establish service connection. Bey
did not timely appeal this decision. By letter dated Feb-
ruary 23, 2003, Bey again sought compensation for bipo-
lar disorder based upon his doctor’s determination that he
was permanently disabled and unable to work. Treating
Bey’s letter as a request to reopen his previously denied
claims for service connection for bipolar disorder, the
Department of Veterans Affairs Regional Office (“Re-
gional Office”) granted Bey service connection for bipolar
disorder effective February 26, 2003, the date Bey’s letter
was received and date-stamped. Bey appealed the Re-
gional Office’s decision to the Board, seeking an effective
date prior to February 26, 2003.
3                                                 BEY   v. DVA


     On February 13, 2009, the Board declined to award
an effective date prior to February 26, 2003, finding no
evidence that Bey had filed a claim for service connection
for bipolar disorder between May 24, 1999, the date of the
Board’s decision denying his original claim for service
connection for bipolar disorder, and February 26, 2003.
Bey appealed the Board’s decision to the Veterans Court.
On March 8, 2011, the Veterans Court affirmed the
Board’s decision. In so doing, the Veterans Court recog-
nized that under 38 U.S.C. § 5110(a), “the earliest effec-
tive date that the appellant can obtain based on reopening
his previously disallowed claim is the date that [the
Department of Veterans Affairs] received his claim to
reopen.” Bey, 2011 WL 835532, at *2, slip op. at 3. Since
the only evidence that Bey submitted to support an ear-
lier effective date was a February 22, 2003, letter, and
Bey failed to submit evidence that the February 22, 2003,
letter or any other letter was actually received prior to the
assigned effective date, the Veterans Court held that Bey
failed to establish an effective date prior to February 26,
2003. This appeal followed.

                        DISCUSSION

    Our jurisdiction to review the decisions of the Veter-
ans Court is limited by statute. We may review the
decisions of the Veterans Court “on a rule of law or of any
statute or regulation,” or “any interpretation thereof”
relied upon by the Veterans Court in rendering its deci-
sion. 38 U.S.C. § 7292(a). However, with the exception of
appeals that “present[] a constitutional issue,” this court
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2); see also
Conway v. Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004).
BEY   v. DVA                                                4


     Under 38 U.S.C. § 5110(a), “[u]nless specifically pro-
vided otherwise [as is the case with clear and unmistak-
able error claims] . . . , the effective date of an award
based on . . . a claim reopened after final adjudication . . .
shall be fixed in accordance with the facts found, but shall
not be earlier than the date of receipt of application
therefor.” In other words, the effective date for an award
for a previously denied claim based upon new and mate-
rial evidence is the date that a request to reopen the claim
is received. See Sears v. Principi, 349 F.3d 1326, 1331
(Fed. Cir. 2003); 38 C.F.R. § 3.400(q)(2). On appeal, Bey
contends that the Veterans Court erroneously determined
that he failed to raise his claim prior to the assigned
effective date. Bey does not argue that the Veterans
Court misinterpreted the law under § 5110(a), but rather
that he had, in fact, submitted his claim prior to the
assigned effective date. His theory was that the Depart-
ment of Veterans Affairs misplaced earlier communica-
tions and failed to date stamp them. However, this
factual inquiry is beyond the scope of our judicial review.
See 38 U.S.C. § 7292(d)(2); see also Ellington v. Peake, 541
F.3d 1364, 1372 (Fed. Cir. 2008) (holding that the court
lacked jurisdiction to review the appellant’s claim that the
Board erred in finding that his statements did not consti-
tute an informal claim for the purposes of determining the
effective date of his disability). Thus, this court is with-
out jurisdiction.

                       DISMISSED

                           COSTS

      No costs.